Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 1 of 34

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
V.
Case No. 1:20-cv-03064 (TNM)
LIBERTY LATIN AMERICA LTD.,

LIBERTY COMMUNICATIONS OF

PUERTO RICO LLC,
and
AT&T INC.
Defendants.

 

 

FINAL JUDGMENT

WHEREAS, Plaintiff, United States of America, filed its Complaint on October 23, 2020;

AND WHEREAS, the United States and Defendants, Liberty Latin America Ltd.
(“LLA”), Liberty Communications of Puerto Rico LLC (““LCPR”), and AT&T Inc. “AT&T”),
have consented to entry of this Final Judgment without the taking of testimony, without trial or
adjudication of any issue of fact or law, and without this Final Judgment constituting any
evidence against or admission by any party regarding any issue of fact or law;

AND WHEREAS, Defendants agree to make a divestiture to remedy the loss of
competition alleged in the Complaint;

AND WHEREAS, Defendants represent that the divestiture and other relief required by

this Final Judgment can and will be made and that Defendants will not later raise a claim of
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 2 of 34

hardship or difficulty as grounds for asking the Court to modify any provision of this Final
Judgment;
NOW THEREFORE, it is ORDERED, ADJUDGED, AND DECREED:
I. JURISDICTION

The Court has jurisdiction over the subject matter of and each of the parties to this action.
The Complaint states a claim upon which relief may be granted against Defendants under
Section 7 of the Clayton Act, as amended (15 U.S.C. § 18).

Il. DEFINITIONS

As used in this Final Judgment:

A. “AT&T” means Defendant AT&T Inc., a Delaware corporation with its
headquarters in Dallas, Texas, its successors and assigns, and its subsidiaries, divisions, groups,
affiliates, partnerships, and joint ventures, and their directors, officers, managers, agents, and
employees.

B. “LCPR” means Defendant Liberty Communications of Puerto Rico LLC, a Puerto
Rico limited liability company with its headquarters in San Juan, Puerto Rico, its successors and
assigns, and its subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures, and
their directors, officers, managers, agents, and employees.

C, “LLA” means Defendant Liberty Latin America Ltd., a Bermuda corporation with
its headquarters in Hamilton, Bermuda, and executive offices in Denver, Colorado, its successors
and assigns, and its subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures,
and their directors, officers, managers, agents, and employees.

D. “WorldNet” means WorldNet Telecommunications Inc., a Puerto Rico

corporation with its headquarters in Guaynabo, Puerto Rico, its successors and assigns, and its
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 3 of 34

subsidiaries, divisions, groups, affiliates, partnerships, and joint ventures, and their directors,
officers, managers, agents, and employees.

E. “Acquirer” means WorldNet or another entity to which Defendants divest the
Divestiture Assets.

F, “AT&T Aerial Fiber Core Segments” means the aerial fiber core network
segments that connect AT&T’s communications hubs to each other across Puerto Rico
(excluding (1) the segment between Arecibo and Ponce and (2) the segments between or among
Guaynabo, AT&T Plaza, Hato Rey, and Carolina).

G. “AT&T Customers” means enterprise and wholesale customers in Puerto Rico
(excluding AT&T Global Services customers) that purchased services from AT&T immediately
prior to the Transaction, all of which are being transferred to LLA upon closing of the
Transaction.

H. “Columbus Customers” means LLA customers with one or more service locations
on the Columbus Network but does not include (1) AT&T Customers or (2) LLA customers who
purchase video, hybrid fiber-coaxial, wholesale, or residential services.

I. “Columbus Divestiture Assets” means all of LLA’s rights, titles, and interests in,
to, or under:

1. the Columbus Network; and

2. all LLA assets related to or used in connection with the provision of fiber-
based connectivity and/or telecommunications services to locations on the
Columbus Network or related to or used in connection with Columbus

Customers, including:
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 4 of 34

a. all active or pending licenses, permits, certifications, approvals, consents,
registrations, and waivers issued by any governmental organization;

b. all rights of way, easements, and access agreements;

c. all contracts, contractual rights, agreements, leases, commitments,
certifications, and understandings;

d. all Columbus Customer lists, contracts, accounts, relationships, and credit
records;

e. all intellectual property associated with the Columbus brand, including
copyrights, trademarks, trade names, service marks, and service names;
and

f. all records and data, including all repair, maintenance, and performance
records.

Provided, however, that the Columbus Divestiture Assets do not include (1) any subsea
cable or any connection rights to subsea cable; (2) customer contracts for customers to whom
LLA provides video, hybrid fiber-coaxial, wholesale, or residential services; (3) the LCPR
Network; (4) the IRU between LCPR and Cable & Wireless Puerto Rico Inc. effective as of
April 1, 2019; or (5) the IRU between Columbus Networks of Puerto Rico LLC and Liberty
Communications of Puerto Rico LLC effective as of October 1, 2020.

J. “Columbus Network” means the fiber-based communication system in the San
Juan Metro Area that LLA acquired as part of its May 17, 2016, acquisition of Cable & Wireless
Communications, including colocation rights or a leasehold at the communications hubs located

at Ana G. Méndez, Bayamon Corujo, Double Tree, MCS, and Metro Office Park; the equipment
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 5 of 34

in those hubs; the facilities connecting the hubs to each other and to Columbus Customer
locations; and any customer premises equipment at Columbus Customer locations.

K. “Construction Contractors” means individuals or companies hired by Defendants
to conduct construction activities, which include contacting customers to request permission to
conduct site surveys and obtain building access for construction activities.

L. “Divestiture Assets” means the Columbus Divestiture Assets, the LCPR
Divestiture Assets, and the LCPR IRU.

M. “Divestiture Date” means the date on which LLA and the Acquirer close on a
transaction effecting the required divestiture.

N. “TRU” means one or more grants of an indefeasible right of use, a long-term
interest that gives the holder of such interest the right for either (1) the exclusive use of specific
fiber strands or other communications facilities or (2) the exclusive use of a specified amount of
capacity in a fiber-based cable or other communications facility.

O. “LCPR Customers” means LLA customers with one or more service locations on
the LCPR Network but does not include (1) AT&T Customers; (2) LLA customers who purchase
video, hybrid fiber-coaxial, wholesale, or residential services; or (3) customers solely receiving
service for dedicated subsea capacity.

P. “LCPR Network” means the fiber-based communication system owned by LCPR
in Puerto Rico as of the date immediately preceding the closing of the Transaction, including all
LCPR hubs in Puerto Rico (other than Columbus Network hubs), the equipment in those hubs,
and the facilities connecting the hubs to each other and to LCPR Customer locations, and any

customer premises equipment at LCPR Customer locations.
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 6 of 34

Q. “LCPR Divestiture Assets” means all of LLA’s rights, titles, and interests in, to,

or under:
1. all facilities owned by LCPR that are used to serve LCPR Customers
exclusively; and
2. all other LLA assets related to or used in connection with the provision of
fiber-based connectivity and/or telecommunications services to LCPR
Customers or with facilities that are used to serve LCPR Customers
exclusively, including:
a. all licenses, permits, certifications, approvals, consents, registrations,
and waivers issued by any governmental organization;
b. allrights of way, easements, and access agreements;
c. all contracts, contractual rights, agreements, leases, commitments,
certifications, and understandings;
d. all LCPR Customer lists, contracts, accounts, relationships, and credit
records; and
e. all records and data, including all repair, maintenance, and
performance records.

Provided, however, that the LCPR Divestiture Assets do not include (1) assets used in
the provision of video, hybrid fiber-coaxial, wholesale, or residential data services; (2) customer
contracts for customers to whom LCPR provides video, hybrid fiber-coaxial, wholesale, or
residential data services; (3) customer premises equipment for such customers or fiber drops to

such customer locations; (4) any subsea cable or any connection rights to subsea cable; or (5) any
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 7 of 34

assets that are required for the operation of the LCPR Network but are not required for the
provision of fiber-based connectivity and/or telecommunications services to LCPR Customers.

R. “LCPR IRU” means an exclusive IRU to provide fiber-based connectivity and
telecommunications services over all portions of the LCPR Network that were used as of
October 15, 2020 to serve LCPR Customers but are not included in the LCPR Divestiture Assets,
the term of which is (1) at least five years for fiber routes to LCPR Customer locations within
one mile of the Columbus Network; and (2) at least 15 years for all other fiber routes with one
five-year extension at the option of the Acquirer.

S. “Regulatory Approvals” means (1) any approvals or clearances from the Federal
Communications Commission, from any agency of Puerto Rico or its subdivisions, or under
antitrust or competition laws that are required for the Transaction to proceed; and (2) any
approvals or clearances pursuant to filings with CFIUS or under antitrust, competition, or other
US. or international laws that are required for Acquirer’s acquisition of the Divestiture Assets to
proceed.

T. “Relevant Personnel” means all full-time, part-time, or contract employees of
LCPR, wherever located, who spent all, or a majority, of their time in the operation of the
Divestiture Assets at any time between January 1, 2019, and October 15, 2020, including sales,
marketing, and sales support personnel, as well as network and operations personnel, including
customer care, service installation technicians, service repair technicians, engineering, and
outside plant personnel.

U. “San Juan Metro Area” means the municipalities of San Juan, Bayamon,

Guaynabo, Carolina, Trujillo Alto, Catafio, Toa Baja, and Toa Alta.
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 8 of 34

V. “Transferred Customers” means the Columbus Customers and the LCPR
Customers.
W. “Transaction” means the proposed acquisition of AT&T’s wireline and wireless

assets in Puerto Rico and the U.S. Virgin Islands by LLA.
Hil. APPLICABILITY

A. This Final Judgment applies to LLA, LCPR, and AT&T, as defined above, and all
other persons in active concert or participation with any Defendant who receive actual notice of
this Final Judgment.

B. If, prior to complying with Sections IV and V of this Final Judgment, LLA sells
or otherwise disposes of all or substantially all of its assets or of business units that include the
Divestiture Assets, AT&T Aerial Fiber Core Segments, or poles or conduit subject to the
Acquirer options provided for in Paragraphs IV.J -IV.M, LLA must require any purchaser to be
bound by the provisions of this Final Judgment that apply to the assets to be sold. LLA need not
obtain such an agreement from Acquirer.

IV. DIVESTITURE

A. LLA is ordered and directed, within 30 calendar days after the Court’s entry of
the Asset Preservation Stipulation and Order in this matter, to divest the Divestiture Assets in a
manner consistent with this Final Judgment to an Acquirer acceptable to the United States, in its
sole discretion. The United States, in its sole discretion, may agree to one or more extensions of
this time period not to exceed 60 calendar days in total and will notify the Court of any
extensions.

B. If Acquircr or LLA has initiated contact with any governmental entity to seck any

Regulatory Approval within five calendar days after the United States provides written notice
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 9 of 34

pursuant to Paragraph VI.C. that it does not object to the proposed Acquirer, the time period
provided in Paragraph IV.A. will be extended until 15 calendar days after that Regulatory
Approval is received, except that the extension allowed for securing Regulatory Approvals may
be no longer than 90 calendar days past the time period provided in Paragraph IV.A., unless the
United States, in its sole discretion, consents to an additional extension.

C. LLA must use its best efforts to divest the Divestiture Assets as expeditiously as
possible, and Defendants may not take any action to impede the permitting, operation, or
divestiture of the Divestiture Assets.

D. Unless the United States otherwise consents in writing, the divestiture pursuant to
this Final Judgment must include the entire Divestiture Assets and must be accomplished in such
a way as to satisfy the United States, in its sole discretion, that the Divestiture Assets can and
will be used by Acquirer as part of a viable, ongoing business of providing fiber-based
connectivity and telecommunications services to enterprise customers in Puerto Rico and that the
divestiture to Acquirer will remedy the competitive harm alleged in the Complaint.

E. LLA must provide Acquirer with an LCPR IRU to provide fiber-based
connectivity and telecommunications services over specific fiber strands in the LCPR Network
that are dedicated to Acquirer’s use. For (a) individual distribution fiber routes in the San Juan
Metro Area where LLA’s existing usage of the fiber exceeded industry best practices as of
October 15, 2020, and (b) routes on LCPR’s fiber core network, the LCPR IRU may provide
Acquirer with the right to use a fixed amount of capacity rather than dedicated fiber strands. This
fixed amount of capacity must be equal to the amount of capacity on the route that was used by

LLA to serve LCPR Customers as of October 15, 2020, plus a commercially reasonable amount
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 10 of 34

of additional capacity to allow Acquirer to provide additional services to both LCPR Customers
and other customers in the future.

1. The LCPR IRU must include all rights and interests necessary to enable the
LCPR IRU to be used by Acquirer to provide fiber-based connectivity and
telecommunications services, including the right for Acquirer to splice into
the IRU fiber at existing splice points or at new splice points requested by
Acquirer, provided, however, that the LCPR IRU need not permit the Acquirer
to splice at new splice points that would jeopardize the integrity of the LCPR
Network.

2. The LCPRIRU must provide Acquirer with repair, maintenance, and
installation capabilities of the same quality and speed that LCPR utilizes for
its own network.

3. The LCPR IRU must not require Acquirer to pay a monthly or other recurring
fee to preserve or make use of its rights but may contain other commercially
reasonable and customary terms, including terms for payment to the grantor
for ancillary services, such as non-recurring costs or repair fees.

4. The LCPR IRU must include an option, exercisable at the option of the
Acquirer on commercially reasonable terms, for Acquirer to purchase the right
to use the IRU to provide residential service.

5. Within 30 calendar days after the Court’s entry of the Asset Preservation
Stipulation and Order in this matter, LLA must identify to Acquirer and the
United States cach of the fiber routes to LCPR Customer locations within one

mile of the Columbus Network.

10
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 11 of 34

F, The divestiture must be made to an Acquirer that, in the United States’ sole
judgment, has the intent and capability (including the necessary managerial, operational,
technical, and financial capability) to compete effectively in the provision of fiber-based
connectivity and telecommunications services to enterprise customers in Puerto Rico.

G. The divestiture must be accomplished so as to satisfy the United States, in its sole
discretion, that none of the terms of any agreement between Acquirer and LLA gives LLA the
ability unreasonably to raise Acquirer’s costs, to lower Acquirer’s efficiency, or otherwise to
interfere in the ability of Acquirer to compete effectively.

H. In the event LLA is attempting to divest the Divestiture Assets to an Acquirer
other than WorldNet, LLA promptly must make known, by usual and customary means, the
availability of the Divestiture Assets. LLA must inform any person making an inquiry regarding
a possible purchase of the Divestiture Assets that the Divestiture Assets are being divested in
accordance with this Final Judgment and must provide that person with a copy of this Final
Judgment. LLA must offer to furnish to all prospective Acquirers, subject to customary
confidentiality assurances, all information and documents relating to the Divestiture Assets that
are customarily provided in a due-diligence process; provided, however, that LLA need not
provide information or documents subject to the attorney-client privilege or work-product
doctrine. LLA must make all information and documents available to the United States at the
same time that the information and documents are made available to any other person.

I. LLA must provide prospective Acquirers with (1) access to make inspections of
the Divestiture Assets; (2) access to all environmental, zoning, and other permitting documents

and information; and (3) access to all financial, opcrational, or other documents and information

11
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 12 of 34

customarily provided as part of a due diligence process. LLA also must disclose all
encumbrances on any part of the Divestiture Assets, including on intangible property.

0, At the option of Acquirer, within three years after the Divestiture Date, LLA must
sell to Acquirer, on a segment-by-segment basis, and on commercially reasonable terms to be
approved by the United States in its sole discretion, each of the AT&T Aerial Fiber Core
Segments. The United States, in its sole discretion, may consent to one or more extensions of this
time period not to exceed one year.

1. Within 30 calendar days after the Court’s entry of the Asset Preservation
Stipulation and Order in this matter, LLA must identify and describe with
specificity each of the AT&T Aerial Fiber Core Segments to Acquirer and the
United States.

2. IfLLA serves customer locations that cannot be migrated off a segment
acquired pursuant to this Paragraph IV.J., LLA may negotiate terms with
Acquirer pursuant to which LLA may retain an IRU necessary to serve such
customer locations.

K. From the Divestiture Date until the date on which LLA completes its obligation
under Paragraph IV.J, LLA must maintain the AT&T Aerial Fiber Core Segments in the ordinary
course of business and consistent with past practices as ongoing, economically viable,
competitive assets and must take all other actions necessary to preserve and maintain the full
economic viability, marketability, and competitiveness of the AT&T Aerial Fiber Core
Segments, including:

1. LLA must maintain all licenses, permits, approvals, authorizations, and

certifications related to or necessary for the operation of the AT&T Aerial

12
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 13 of 34

Fiber Core Segments and must maintain the AT&T Aerial Fiber Core
Segments in compliance with all regulatory obligations and requirements;

2. LLA must ensure that the AT&T Aerial Fiber Core Segments are fully
maintained in operable condition, including by maintaining and adhering to
normal repair and maintenance schedules for the AT&T Aerial Fiber Core
Segments.

3. Except as approved by the United States in accordance with the terms of the
proposed Final Judgment, LLA may not sell, lease, assign, transfer, pledge, or
encumber, any AT&T Aerial Fiber Core Segment(s) prior to compleine its
obligation under Paragraph IV.J.

4, LLA may decommission AT&T Aerial Core Fiber Segment(s), so long as it
provides at least 60 days’ advance written notice to Acquirer before doing so.
If Acquirer does not exercise its option to purchase the identified segment(s)
within 60 days after such notice is given, LLA may proceed with
decommissioning.

L. At the option of Acquirer, at any time during the term of this Final Judgment,
LLA must grant to Acquirer, on commercially reasonable terms comparable to those found in
LLA’s other pole attachment agreements and to be approved by the United States in its sole
discretion, the right to attach fiber to LLA-owned poles located on the island of Puerto Rico
where space on such poles is available. LLA is not required to reserve space on poles for
Acquirer or to obtain regulatory approvals for Acquirer to install pole attachments.

M. At the option of Acquirer, at any time within three years of the Divestiture Date,

LLA must sell to Acquirer, on commercially reasonable terms to be approved by the United

13
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 14 of 34

States in its sole discretion, up to one inch in diameter of space, and the right to install fiber

cables in such space, in any underground conduit in Puerto Rico that (1) was owned by LLA or

AT&T as of October 15, 2020, and (2) contains at least two inches in diameter of unused space

(measured as the sum of all unused space, including space spread across multiple innerducts,

within the conduit) as of the date of Acquirer’s request.

1.

Within 30 calendar days after the Court’s entry of the Asset Preservation
Stipulation and Order in this matter, LLA must identify to Acquirer and the
United States all underground conduit routes in Puerto Rico that (1) were
owned by LLA or AT&T as of October 15, 2020, and (2) contained at least
two inches in diameter of unused space (measured as the sum of all unused
space, including space spread across multiple innerducts, within the conduit)
as of October 15, 2020.

Prior to deploying new facilities in any conduit route identified pursuant to
Paragraph IV.M.1 during the three-year period specified above or during any
extension under Paragraph IV.M.3 below, LLA must provide at least 60 days’
advance written notice to Acquirer if such deployment would result in less
than two inches in diameter of unused space (measured as the sum of all
unused space, including space spread across multiple innerducts, within the
conduit) remaining in the conduit. If Acquirer does not exercise its option to
acquire that conduit space within 60 days after such notice is given, then LLA
may proceed with the deployment.

If the United States consents to an extension or extensions of the period

specified in Paragraph !V.J of this Final Judgment, the period within which

14
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 15 of 34

N.

Personnel.

Acquirer must exercise its option to acquire conduit space will be extended by

the same amount of time.

4. Nothing in this Paragraph IV.M requires LLA to bear the expense of

Acquirer’s installation of fiber in LLA conduit or to obtain permits,

authorizations, or regulatory approvals for such installation.

LLA must cooperate with and assist Acquirer to identify and hire all Relevant

. Within 10 business days following the filing of the Complaint in this matter,

LLA must identify all Relevant Personnel to Acquirer and the United States,

including by providing organization charts covering all Relevant Personnel.

. Within 10 business days following receipt of a request by Acquirer, the

United States, or the monitoring trustee, LLA must provide to Acquirer, the
United States, and the monitoring trustee the following additional information
related to Relevant Personnel: name; job title; current salary and benefits
including most recent bonus paid, aggregate annual compensation, current
target or guaranteed bonus, if any, any retention agreement or incentives, and
any other payments due to or promises made to the employee; descriptions of
reporting relationships, past experience, responsibilities, and training and
educational histories; lists of all certifications; and all job performance
evaluations. If LLA is barred by any applicable law from providing any of this
information, LLA must provide, within 10 business days following receipt of

the request, the requested information to the full extent permitted by law and

15
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 16 of 34

also must provide a written explanation of LLA’s inability to provide the
remaining information.

3. At the request of Acquirer, LLA must promptly make Relevant Personnel
available for private interviews with Acquirer during normal business hours at
a mutually agreeable location.

4. Defendants must not interfere with any effort by Acquirer to employ any
Relevant Personnel. Interference includes, but is not limited to, offering to
increase the compensation or improve the benefits of Relevant Personnel
unless: (a) the offer is part of a company-wide increase in compensation or
improvement in benefits that was announced prior to October 9, 2019; or (b)
the offer is approved by the United States, in its sole discretion. Defendants’
obligations under this Paragraph IV.N.4 will expire six months after the
Divestiture Date.

5. For Relevant Personnel who elect employment with Acquirer within six
months of the Divestiture Date, LLA must waive all non-compete and non-
disclosure agreements, vest all unvested pension and other equity rights,
provide any pay pro-rata, provide all other compensation and benefits that
those Relevant Personnel have fully or partially accrued, and provide all
benefits that those Relevant Personnel otherwise would have been provided
had the Relevant Personnel continued employment with LLA, including any
retention bonuses or payments. LLA may maintain reasonable restrictions on

disclosure by Relevant Personnel of LLA’s proprictary non-public

16
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 17 of 34

information that is unrelated to the Divestiture Assets and not otherwise
required to be disclosed by this Final Judgment.

6. Fora period of one year from the Divestiture Date, Defendants may not solicit
to rehire Relevant Personnel who were hired by Acquirer within six months of
the Divestiture Date unless (a) an individual is terminated or laid off by
Acquirer or (b) Acquirer agrees in writing that Defendants may solicit to
rehire that individual. Nothing in this Paragraph IV.N.6 prohibits Defendants
from advertising employment openings using general solicitations or
advertisements and rehiring Relevant Personnel who apply for an employment
opening through a general solicitation or advertisement.

O. LLA must warrant to Acquirer that (1) the Divestiture Assets will be operational
and without material defect on the date of their transfer to the Acquirer; (2) there are no material
defects in the environmental, zoning, or other permits pertaining to the operation of the
Divestiture Assets; and (3) LLA has disclosed all encumbrances on any part of the Divestiture
Assets, including on intangible property. Following the sale of the Divestiture Assets, LLA must
not undertake, directly or indirectly, challenges to the environmental, zoning, or other permits
pertaining to the operation of the Divestiture Assets.

P. LLA must assign, subcontract, or otherwise transfer all contracts, agreements, and
customer relationships (or portions of such contracts, agreements, and customer relationships)
included in the Divestiture Assets, including all supply and sales contracts, to Acquirer;
provided, however, that for any contract or agreement that requires the consent of another party

to assign, subcontract, or otherwise transfer, LLA must use best efforts to accomplish the

17
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 18 of 34

assignment, subcontracting, or transfer. LLA must not interfere with any negotiations between
Acquirer and a contracting party.

Q. LLA must make best efforts to assist Acquirer to obtain all necessary licenses,
registrations, and permits to operate the Divestiture Assets. Until Acquirer obtains the necessary
licenses, registrations, and permits, LLA must provide Acquirer with the benefit of LLA’s
licenses, registrations, and permits to the full extent permissible by law.

R. At the option of Acquirer, and subject to approval by the United States, in its sole
discretion, on or before the Divestiture Date, LLA must enter into a contract to provide transition
services for back office, billing, provisioning, human resources, accounting, employee health and
safety, and information technologies services and support for a period of up to 18 months on
terms and conditions reasonably related to market conditions for the provision of transition
services. The United States, in its sole discretion, may approve one or more extensions of any
contract for transition services, for a total of up to an additional 6 months. If Acquirer seeks an
extension of the term of any transition services contract, LLA must notify the United States in
writing at least three months prior to the date the contract for transition services expires.
Acquirer may terminate a transition services contract without cost or penalty at any time upon
commercially reasonable notice.

S. For a period of one year following the Divestiture Date, LLA must not initiate
customer-specific communications to solicit any Transferred Customer; provided, however, that:
(1) LLA may respond to inquiries initiated by Transferred Customers and enter into negotiations
at the request of such customers (including responding to requests for quotation or proposal) to
supply any business, whether or not such business was included in the Divestiture Assets; and (2)

LLA must maintain a log of telephonic, electronic, in-person, and other communications that

18
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 19 of 34

constitute inquiries or requests from Transferred Customers within the meaning of this Paragraph
IV.S and make it available to the United States for inspection upon request. For so long as this
prohibition is in effect, LLA must ensure that its Construction Contractors, in performing work
on behalf of LLA, do not initiate communications with any Transferred Customer unless (1) the
Transferred Customer is located in a building with multiple tenants and at least one of those
tenants is not a Transferred Customer; and (2) the Transferred Customer is the landlord of the
building or otherwise has authority to make decisions related to telecommunications services for
the entire building. For the avoidance of doubt, nothing in this Final Judgment prevents LLA
from initiating customer-specific communications with any AT&T Customer with respect to
those services provided by AT&T to such customer as of the closing date of the Transaction.

ie If any term of an agreement between LLA and Acquirer to effectuate the
divestiture required by this Final Judgment varies from a term of this Final Judgment, to the
extent that LLA cannot fully comply with both, this Final Judgment determines LLA’s
obligations.

V. APPOINTMENT OF DIVESTITURE TRUSTEE

A. If LLA has not divested the Divestiture Assets within the period specified in
Paragraph IV.A, LLA must immediately notify the United States of that fact in writing. Upon
motion of the United States, which Defendants may not oppose, the Court will appoint a
divestiture trustee selected by the United States and approved by the Court to effect the
divestiture of the Divestiture Assets.

B. After the appointment of a divestiture trustee by the Court, only the divestiture
trustee will have the right to sell the Divestiture Assets. The divestiture trustee will have the

power and authority to accomplish the divestiture to an Acquirer acceptable to the United States,

19
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 20 of 34

in its sole discretion, at a price and on terms as are then obtainable upon reasonable effort by the
divestiture trustee, subject to the provisions of Sections IV, V, and VI of this Final Judgment,
and will have other powers as the Court deems appropriate. The divestiture trustee must sell the
Divestiture Assets as quickly as possible.

C. LLA may not object to a sale by the divestiture trustee on any ground other than
malfeasance by the divestiture trustee. Objections by LLA must be conveyed in writing to the
United States and the divestiture trustee within 10 calendar days after the divestiture trustee has
provided the notice of proposed divestiture required under Section VI.

D. The divestiture trustee will serve at the cost and expense of LLA pursuant to a
written agreement, on terms and conditions, including confidentiality requirements and conflict
of interest certifications, that are approved by the United States.

E. The divestiture trustee may hire at the cost and expense of LLA any agents or
consultants, including investment bankers, attorneys, and accountants, that are reasonably
necessary in the divestiture trustee’s judgment to assist with the divestiture trustee’s duties.
These agents or consultants will be accountable solely to the divestiture trustee and will serve on
terms and conditions, including terms and conditions governing confidentiality requirements and
conflict-of-interest certifications, that are approved by the United States.

F, The compensation of the divestiture trustee and agents or consultants hired by the
divestiture trustee must be reasonable in light of the value of the Divestiture Assets and based on
a fee arrangement that provides the divestiture trustee with incentives based on the price and
terms of the divestiture and the speed with which it is accomplished. If the divestiture trustee and
LLA are unable to reach agreement on the divestiture trustee’s compensation or other terms and

conditions of engagement within 14 calendar days of the appointment of the divestiture trustee

20
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 21 of 34

by the Court, the United States may, in its sole discretion, take appropriate action, including by
making a recommendation to the Court. Within three business days of hiring an agent or
consultant, the divestiture trustee must provide written notice of the hiring and rate of
compensation to LLA and the United States.

G. The divestiture trustee must account for all monies derived from the sale of the
Divestiture Assets sold by the divestiture trustee and all costs and expenses incurred. Within 30
calendar days of the Divestiture Date, the divestiture trustee must submit that accounting to the
Court for approval. After approval by the Court of the divestiture trustee’s accounting, including
fees for unpaid services and those of agents or consultants hired by the divestiture trustee, all
remaining money must be paid to LLA and the trust will then be terminated.

H. LLA must use its best efforts to assist the divestiture trustee to accomplish the
required divestiture. Subject to reasonable protection for trade secrets, other confidential
research, development, or commercial information, or any applicable privileges, LLA must
provide the divestiture trustee and agents or consultants retained by the divestiture trustee with
full and complete access to all personnel, books, records, and facilities of the Divestiture Assets.
LLA also must provide or develop financial and other information relevant to the Divestiture
Assets that the divestiture trustee may reasonably request. LLA must not take any action to
interfere with or to impede the divestiture trustee’s accomplishment of the divestiture. °

I. The divestiture trustee must maintain complete records of all efforts made to sell
the Divestiture Assets, including by filing monthly reports with the United States setting forth
the divestiture trustee’s efforts to accomplish the divestiture ordered by this Final Judgment. The
reports must include the name, address, and telephone number of cach person who, during the

preceding month, made an offer to acquire, expressed an interest in acquiring, entered into

21
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 22 of 34

negotiations to acquire, or was contacted or made an inquiry about acquiring any interest in the
Divestiture Assets and must describe in detail each contact with any such person.

J. If the divestiture trustee has not accomplished the divestiture ordered by this Final
Judgment within six months of appointment, the divestiture trustee must promptly provide the
United States with a report setting forth: (1) the divestiture trustee’s efforts to accomplish the
required divestiture; (2) the reasons, in the divestiture trustee’s judgment, why the required
divestiture has not been accomplished; and (3) the divestiture trustee’s recommendations for
completing the divestiture. Following receipt of that report, the United States may make
additional recommendations consistent with the purpose of the trust to the Court. The Court
thereafter may enter such orders as it deems appropriate to carry out the purpose of this Final
Judgment, which may include extending the trust and the term of the divestiture trustee’s
appointment by a period requested by the United States.

K. The divestiture trustee will serve until divestiture of all Divestiture Assets is
completed or for a term otherwise ordered by the Court.

L. If the United States determines that the divestiture trustee is not acting diligently
or in a reasonably cost-effective manner, the United States may recommend that the Court
appoint a substitute divestiture trustee.

VI. NOTICE OF PROPOSED DIVESTITURE

A. Within two business days following execution of a definitive divestiture
agreement, LLA or the divestiture trustee, whichever is then responsible for effecting the
divestiture, must notify the United States of a proposed divestiture required by this Final
Judgment. If the divestiture trustee is responsible for completing the divestiture, the divestiture

trustee also must notify LLA. The notice must set forth the details of the proposed divestiture

22
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 23 of 34

and list the name, address, and telephone number of each person not previously identified who
offered or expressed an interest in or desire to acquire any ownership interest in the Divestiture
Assets.

B. Within 15 calendar days of receipt by the United States of this notice, the United
States may request from Defendants, the proposed Acquirer, other third parties, or the divestiture
trustee additional information concerning the proposed divestiture, the proposed Acquirer, and
other prospective Acquirers. Defendants and the divestiture trustee must furnish the additional
information requested within 15 calendar days of the receipt of the request unless the United
States provides written agreement to a different period.

C. Within 45 calendar days after receipt of the notice required by Paragraph VI.A. or
within 20 calendar days after the United States has been provided the additional information
requested pursuant to Paragraph VI.B., whichever is later, the United States will provide written
notice to LLA and any divestiture trustee that states whether or not the United States, in its sole
discretion, objects to Acquirer or any other aspect of the proposed divestiture. Without written
notice that the United States does not object, a divestiture may not be consummated. If the
United States provides written notice that it does not object, the divestiture may be
consummated, subject only to LLA’s limited right to object to the sale under Paragraph V.C. of
this Final Judgment. Upon objection by LLA pursuant to Paragraph V.C., a divestiture by the
divestiture trustee may not be consummated unless approved by the Court.

D. No information or documents obtained pursuant to this Section VI may be
divulged by the United States to any person other than an authorized representative of the
executive branch of the United States, except in the course of legal proceedings to which the

United States is a party, including grand-jury proceedings, for the purpose of evaluating a

23
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 24 of 34

proposed Acquirer or securing compliance with this Final Judgment, or as otherwise required by
law.

E. In the event of a request by a third party for disclosure of information under the
Freedom of Information Act, 5 U.S.C. § 552, the Antitrust Division will act in accordance with
that statute, and the Department of Justice regulations at 28 C.F.R. part 16, including the
provision on confidential commercial information, at 28 C.F.R. § 16.7. Persons submitting
information to the Antitrust Division should designate the confidential commercial information
portions of all applicable documents and information under 28 C.F.R. § 16.7. Designations of
confidentiality expire ten years after submission, “unless the submitter requests and provides
justification for a longer designation period.” See 28 C.F.R. § 16.7(b).

F, If at the time that a person furnishes information or documents to the United
States pursuant to this Section VI, that person represents and identifies in writing information or
documents for which a claim of protection may be asserted under Rule 26(c)(1)(G) of the
Federal Rules of Civil Procedure, and marks each pertinent page of such material, “Subject to
claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,” the United
States must give that person ten calendar days’ notice before divulging the material in any legal
proceeding (other than a grand-jury proceeding).

VII. FINANCING

Defendants may not finance all or any part of Acquirer’s purchase of all or part of the

Divestiture Assets or Acquirer’s exercise of any options available under Paragraphs IV.J —IV.M

of this Final Judgment.

24
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 25 of 34

VII. ASSET PRESERVATION OBLIGATIONS

Defendants must take all steps necessary to comply with the Asset Preservation
Stipulation and Order entered by the Court. Defendants must take no action that would
jeopardize the divestiture ordered by the Court.

IX. AFFIDAVITS

A. Within 20 calendar days of the filing of the Complaint in this matter, and every 30
calendar days thereafter until the Divestiture Date, each Defendant must deliver to the United
States an affidavit, signed by that Defendant’s Chief Financial Officer and General Counsel,
describing the fact and manner of that Defendant’s compliance with this Final Judgment. The
United States, in its sole discretion, may approve different signatories for the affidavits.
Defendant AT&T's obligations under this Paragraph [X.A shall cease 30 calendar days after the
closing of the Transaction.

B. Each affidavit must include: (1) the name, address, and telephone number of each
person who, during the preceding 30 calendar days, made an offer to acquire, expressed an
interest in acquiring, entered into negotiations to acquire, or was contacted or made an inquiry
about acquiring, an interest in the Divestiture Assets and describe in detail each contact with
such persons during that period; (2) a description of the efforts Defendants have taken to solicit
buyers for and complete the sale of the Divestiture Assets and to provide required information to
prospective Acquirers; and (3) a description of any limitations placed by Defendants on
information provided to prospective Acquirers. If the information set forth in the affidavit is true
and complete, objection by the United States to information provided by Defendants to

prospective Acquirers must be made within 14 calendar days of receipt of the affidavit.

25
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 26 of 34

C. Defendants must keep all records of any efforts made to divest the Divestiture
Assets until one year after the Divestiture Date.

D. Within 20 calendar days of the filing of the Complaint in this matter, Defendants
also must deliver to the United States an affidavit signed by each Defendant’s Chief Financial
Officer and General Counsel, that describes in reasonable detail all actions Defendants have
taken and all steps Defendants have implemented on an ongoing basis to comply with Section
VIII of this Final Judgment. The United States, in its sole discretion, may approve different
signatories for the affidavits.

E. If Defendants make any changes to the efforts and actions outlined in any earlier
affidavits provided pursuant to Paragraph [X.D., Defendants must, within 15 calendar days after
any change is implemented, deliver to the United States an affidavit describing those changes.

F, Defendants must keep all records of any efforts made to preserve the Divestiture
Assets until one year after the divestiture has been completed.

X. APPOINTMENT OF MONITORING TRUSTEE

A. Upon motion of the United States, which Defendants cannot oppose, the Court
will appoint a monitoring trustee selected by the United States and approved by the Court.

B. The monitoring trustee will have the power and authority to monitor LLA’s
compliance with the terms of this Final Judgment and the Asset Preservation Stipulation and
Order entered by the Court and will have other powers as the Court deems appropriate. The
monitoring trustee will have no responsibility or obligation for operation of the Divestiture
Assets.

Cc. LLA may not object to actions taken by the monitoring trustee in fulfillment of

the monitoring trustee’s responsibilities under any Order of the Court on any ground other than

26
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 27 of 34

malfeasance by the monitoring trustee. Objections by LLA must be conveyed in writing to the
United States and the monitoring trustee within ten calendar days of the monitoring trustee’s
action that gives rise to LLA’s objection.

D. The monitoring trustee will serve at the cost and expense of LLA pursuant to a
written agreement with LLA and on terms and conditions, including terms and conditions
governing confidentiality requirements and conflict of interest certifications, that are approved
by the United States.

E. The monitoring trustee may hire, at the cost and expense of LLA, any agents and
consultants, including investment bankers, attorneys, and accountants, that are reasonably
_ necessary in the monitoring trustee’s judgment to assist with the monitoring trustee’s duties.
These agents or consultants will be solely accountable to the monitoring trustee and will serve on
terms and conditions, including terms and conditions governing confidentiality requirements and
conflict-of-interest certifications, that are approved by the United States.

F, The compensation of the monitoring trustee and agents or consultants retained by
the monitoring trustee must be on reasonable and customary terms commensurate with the
individuals’ experience and responsibilities. If the monitoring trustee and LLA are unable to
reach agreement on the monitoring trustee’s compensation or other terms and conditions of
engagement within 14 calendar days of the appointment of the monitoring trustee, the United
States, in its sole discretion, may take appropriate action, including by making a recommendation
to the Court. Within three business days of hiring any agents or consultants, the monitoring
trustee must provide written notice of the hiring and the rate of compensation to LLA and the

United States.

G. The monitoring trustee must account for all costs and expenses incurred.

27
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 28 of 34

H. LLA must use its best efforts to assist the monitoring trustee to monitor LLA’s
compliance with their obligations under this Final Judgment and the Asset Preservation
Stipulation and Order. Subject to reasonable protection for trade secrets, other confidential
research, development, or commercial information, or any applicable privileges, LLA must
provide the monitoring trustee and agents or consultants retained by the monitoring trustee with
full and complete access to all personnel, books, records, and facilities of the Divestiture Assets.
LLA may not take any action to interfere with or to impede accomplishment of the monitoring
trustee’s responsibilities.

I, The monitoring trustee must investigate and report on LLA’s compliance with
this Final Judgment and the Asset Preservation Stipulation and Order. The monitoring trustee
must provide periodic reports to the United States setting forth LLA’s efforts to comply with
their obligations under this Final Judgment and under the Asset Preservation Stipulation and
Order. The United States, in its sole discretion, will set the frequency of the monitoring trustee’s
reports.

di The monitoring trustee will serve until the expiration of this Final Judgment,
unless the United States in its sole discretion, determines a shorter period is appropriate.

K. If the United States determines that the monitoring trustee is not acting diligently
or in a reasonably cost-effective manner, the United States may recommend that the Court
appoint a substitute.

XI. FIREWALL

A. LLA must implement and maintain reasonable procedures to prevent

competitively sensitive information from being disclosed, by or through implementation and

execution of the obligations in this Final Judgment or any associated agreements, between LLA

28
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 29 of 34

employees involved in LLA’s relationship with Acquirer and any other employee of LLA. For
example, the employees of LLA tasked with providing transition services must not share any
competitively sensitive information of Acquirer with any other employee of LLA.

B. LLA must, within 30 business days of the entry of the Asset Preservation
Stipulation and Order, submit to the United States (and, if one has been appointed, the
monitoring trustee) a document setting forth in detail the procedures implemented to effect
compliance with this Section XI. Upon receipt of the document, the United States will inform
LLA within 30 business days whether, in its sole discretion, it approves of or rejects LLA’s
compliance plan. Within ten business days of receiving a notice of rejection, LLA must submit a
revised compliance plan. The United States may request that this Court determine whether
LLA’s proposed compliance plan fulfills the requirements of this Section XI.

XII. COMPLIANCE INSPECTION

A. For the purposes of determining or securing compliance with this Final Judgment
or of related orders such as the Asset Preservation Stipulation and Order or of determining
whether this Final Judgment should be modified or vacated, upon written request of an
authorized representative of the Assistant Attorney General for the Antitrust Division, and
reasonable notice to Defendants, Defendants must permit, from time to time and subject to
legally recognized privileges, authorized representatives, including agents retained by the United
States:

1. to have access during Defendants’ office hours to inspect and copy, or at the
option of the United States, to require Defendants to provide electronic copies

of all books, ledgers, accounts, records, data, and documents in the

29
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 30 of 34

possession, custody, or control of Defendants relating to any matters
contained in this Final Judgment; and

2. to interview, either informally or on the record, Defendants’ officers,
employees, or agents, who may have their individual counsel present,
regarding such matters. The interviews must be subject to the reasonable
convenience of the interviewee and without restraint or interference by
Defendants.

B. Upon the written request of an authorized representative of the Assistant Attorney
General for the Antitrust Division, Defendants must submit written reports or respond to written
interrogatories, under oath if requested, relating to any of the matters contained in this Final
Judgment.

C, No information or documents obtained pursuant to this Section XII may be
divulged by the United States to any person other than an authorized representative of the
executive branch of the United States, except in the course of legal proceedings to which the
United States is a party, including grand jury proceedings, for the purpose of securing
compliance with this Final Judgment, or as otherwise required by law.

D. In the event of a request by a third party for disclosure of information under the
Freedom of Information Act, 5 U.S.C. § 552, the Antitrust Division will act in accordance with
that statute, and the Department of Justice regulations at 28 C.F.R. part 16, including the
provision on confidential commercial information, at 28 C.F.R. § 16.7. Defendants submitting
information to the Antitrust Division should designate the confidential commercial information

portions of all applicable documents and information under 28 C.F.R. § 16.7. Designations of

30
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 31 of 34

confidentiality expire ten years after submission, “unless the submitter requests and provides
justification for a longer designation period.” See 28 C.F.R. § 16.7(b).

E. If at the time that Defendants furnish information or documents to the United
States pursuant to this Section XII, Defendants represent and identify in writing information or
documents for which a claim of protection may be asserted under Rule 26(c)(1)(G) of the
Federal Rules of Civil Procedure, and Defendants mark each pertinent page of such material,
“Subject to claim of protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure,”
the United States must give Defendants ten calendar days’ notice before divulging the material in
any legal proceeding (other than a grand jury proceeding).

XII. NO REACQUISITION

During the term of this Final Judgment, LLA may not reacquire any part of or any
interest in the Divestiture Assets or any AT&T Aerial Fiber Core Segment purchased by
Acquirer.

XIV. RETENTION OF JURISDICTION

The Court retains jurisdiction to enable any party to this Final Judgment to apply to the
Court at any time for further orders and directions as may be necessary or appropriate to carry
out or construe this Final Judgment, to modify any of its provisions, to enforce compliance, and
to punish violations of its provisions.

XV. ENFORCEMENT OF FINAL JUDGMENT

A. The United States retains and reserves all rights to enforce the provisions of this
Final Judgment, including the right to seek an order of contempt from the Court. Defendants
agree that in a civil contempt action, a motion to show cause, or a similar action brought by the

United States regarding an alleged violation of this Final Judgment, the United States may

31
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 32 of 34

establish a violation of this Final Judgment and the appropriateness of a remedy therefor by a
preponderance of the evidence, and Defendants waive any argument that a different standard of
proof should apply.

B. This Final Judgment should be interpreted to give full effect to the procompetitive
purposes of the antitrust laws and to restore the competition the United States alleged was
harmed by the challenged conduct. Defendants agree that they may be held in contempt of, and
that the Court may enforce, any provision of this Final Judgment that, as interpreted by the Court
in light of these procompetitive principles and applying ordinary tools of interpretation, is stated
specifically and in reasonable detail, whether or not it is clear and unambiguous on its face. In
any such interpretation, the terms of this Final Judgment should not be construed against either
party as the drafter.

C. In an enforcement proceeding in which the Court finds that Defendants have
violated this Final Judgment, the United States may apply to the Court for a one-time extension
of this Final Judgment, together with other relief that may be appropriate. In connection with a
successful effort by the United States to enforce this Final Judgment against a Defendant,
whether litigated or resolved before litigation, that Defendant agrees to reimburse the United
States for the fees and expenses of its attorneys, as well as all other costs including experts’ fees,
incurred in connection with that enforcement effort, including in the investigation of the potential
violation.

D. For a period of four years following the expiration of this Final Judgment, if the
United States has evidence that a Defendant violated this Final Judgment before it expired, the
United States may file an action against that Defendant in this Court requesting that the Court

order: (1) Defendant to comply with the terms of this Final Judgment for an additional term of at

32
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 33 of 34

least four years following the filing of the enforcement action; (2) all appropriate contempt
remedies; (3) additional relief needed to ensure the Defendant complies with the terms of this
Final Judgment; and (4) fees or expenses as called for by this Section XV.

XVI. EXPIRATION OF FINAL JUDGMENT

Unless the Court grants an extension, this Final Judgment will expire ten years from the
date of its entry, except that after five years from the date of its entry, this Final Judgment may
be terminated upon notice by the United States to the Court and Defendants that the divestiture
has been completed and the continuation of this Final Judgment is no longer necessary or in the
public interest.

XVII. PUBLIC INTEREST DETERMINATION

Entry of this Final Judgment is in the public interest. The parties have complied with the
requirements of the Antitrust Procedures and Penalties Act, 15 U.S.C. § 16, including by making
available to the public copies of this Final Judgment and the Competitive Impact Statement,
public comments thereon, and any response to comments by the United States. Based upon the
record before the Court, which includes the Competitive Impact Statement and, if applicable, any

comments and response to comments filed with the Court, entry of this Final Judgment is in the

public interest.

[Court approval subject to procedures of Antitrust Procedures and Penalties Act, 15 U.S.C. § 16]

 

i States District Judge

33
Case 1:20-cv-03064-TNM Document 16 Filed 02/03/21 Page 34 of 34
